Title: Contract between the Secret Committee and Oswell Eve and George Losch, 11 January 1776: résumé
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas,Eve, Oswell,Losch, George
To: 


<January 11, 1776: It is agreed between the undersigned members of the committee and Oswell Eve and George Losch, of Philadelphia County, that Eve and Losch will manufacture all the saltpetre delivered to them by the committee during the next year into good gunpowder, provide the necessary sulphur and charcoal at their own expense, refine the saltpetre and carry it to the powder mills, and deliver the powder to Philadelphia as the committee directs; that they will be paid eight dollars for each hundred-weight of good powder so delivered; and that they will provide good, seasoned barrels, half-barrels, and quarter-barrels as directed and receive half the cost thereof. Signed by Franklin, Joshua Bartlett, Silas Deane, Thomas McKean, Robert Morris, and Samuel Ward for the committee, and by Oswell Eve and George Losch.>
